AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                       Pagel of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                     v.                                              (For Offenses Committed On or After November 1, 1987)


                    Salvador Martinez-Estrada                                        Case Number: 3:18-mj-22920-BGS


                                                                                    Defendant's


REGISTRATION NO. 81190298

THE DEFENDANT:
                                                                                                       ~~
                                                                                                       ~~J
 C8l pleaded guilty to count(s) _1:..::.of:.C::..:..om=p-=la=in::.t:__ _ _ _ _ _ _ _~JLUcuL~E"FiK'"''~u,,5--tto1itis~rnf11~cT;_,c~o,;:u:;;,i-~n=~--
                                                                                                                                  ,,
 D was found guilty to count(s)                                                                                              DEPUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                   Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1



 D The defendant has been found not guilty on count( s)
                                                                           -------------------
 0 Count( s)                                                                  dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

C8l Assessment: $10 WAIVED            C8l Fine: WAIVED
C8l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, November 29, 2018
                                                                                Date of Imposition of Sentence



                                                                                ~~NORABLE"'BERNARD G. SKOMAL
                                                                                UNITED STATES MAGISTRATE JUDGE


                                                                                                                          3: 18-mj-22920-BGS
